DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 12/21/2020.
In the instant application, claims 2-21 are newly added; claims 1, 5 and 12 are independent claims; claims 1-21 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9495698 and 10592954 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 1-21 are allowed.
Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method for searching, obtaining, and displaying product choice recommendations using inputs, including continuum-based inputs, and variable-sized visual representation. The method presents visual representations of product choices to a user. The visual representation is modified according to user interest levels. User input values are input via a continuum-based selector which comprises pre-selected product choice criteria. The continuum-based selector facilitates receipt and precise identification of user desires in a product.
Independent claims 1, 5 and 12 when considered as a whole, are allowable over the prior art of record.  
Fogg (US 2005/0171940) teaches a network environment for performing network searching using provided user interface. The items to be search contain various attributes and the user can search for these items based on adjusting attribute values of different sliders. The system compares attribute values of sliders with the stored values of the search items and display items that match the attribute values. Fogg teaches the service device queries the gift item database for the gift items that substantially match the search criteria via values of different sliders. Krovitz (US 2009/0019031) teaches a method for searching and navigating a set of objects. An interface includes a field for entering filter criteria for searching a set of objects and a display portion for displaying tiles associated with the objects according to the filter criteria. The tiles are displayed such that the best match to the filter criteria is displayed centrally and/or larger relative to other displayed titles within the display portion.  Raffel (US 2009/0293019) teaches a user interface having slider controls for weighted parameters in searching or decision making processes. Slider controls may correspond to certain search parameters, which may be given more or less weight in searching depending on the user’s adjustments to the position of the slider controls. Gartland (US 2013/0124507) teaches a method for generating a search result comprising one or more candidate documents selected based at least in part on one or more criteria associated with an input value of a visual information metric. Tabin (US 2007/0162355) teaches a method for interactive criteria-based commodity comparisons. A plurality of user-alterable graphic user interface is provided, via a display, with each element corresponding to at least one alterable selection criteria. A user may alters one of the user alterable graphic user interface, causing a change in the weighting value that corresponds to that element. This adjustments allow a user to compare products in order to select a product that is suitable for the needs and desires of the user. The user is able to interactively adjust the weighting values of the selection criteria based on the factors that the user deems important and relevant. Relative weighting values are 
However, Fogg, Krovitz, Raffel, Gartland and Tabin do not teach or suggest the particular combination of steps or elements as recited in the independent claims 1, 5 and 12.  For example, Fogg, Krovitz, Raffel, Gartland and Tabin do not teach or suggest the step of “presenting the user, upon the user presenting an interest in at least one of the plurality of attribute criteria through the continuum-based selector, with additional more particularized criteria related to the at least one of the plurality of  attribute criteria” as recited in claim 1, or the step of “presenting a second continuum-based selector to a second user, the second continuum-based selector being based on a continuum between a plurality of attribute criteria, the plurality of attribute criteria including first attribute criteria and second attribute criteria; the second continuum-based selector providing a relative preference adjustment between the first attribute criteria and the second attribute criteria, and receiving at least one second user input indicating at least one second user interest value, the at least one second user input representing a second relative preference between the plurality of attribute criteria, and the receiving at least one second user input being performed by the second user interfacing with the second continuum-based selector; comparing the at least one first user interest value with a stored result value for at least one product choice, the comparing at least partially based on similarity of at least one first user interest value and the stored result value for at least one product choice; generating a first unique weighing value associated with the first user for at least one product choice compared; Page 4 of 10Continuation Patent Application Docket Number EVR-U001-C2 comparing the at least one second user interest value with the stored result value for at least one product choice, the comparing at least partially based on similarity of at least one second user interest value and the stored result value for at least one product choice; generating a second unique weighing value associated with the second user for at least one product choice compared; analyzing the first unique weighing value and the second unique weighing value; and presenting at least one product choice to the first user and the second user, wherein the product choice is determined based on the analysis of the first unique weighing value and the second weighing value” as recited in claim 5, or the set of “receiving at least one limiting interest value, the at least one limiting interest value representing a limitation relative to the stored result value for the at least one product choice; excluding at least one product choice from the product result list based on the at least one limiting interest value to obtain a product filtered list; and generating a unique weighing value for at least one product choice on the product filtered list; and presenting at least one product choice to the user wherein the product choice based on the unique weighing value of the product choice” as recited in claim 12.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174